Mario Pittoni, J.
Motion by the plaintiff for summary judgment in a personal injury action is denied.
The plaintiff claims that his auto was stopped for a red light on Canal Street and Elizabeth Street, Manhattan, when the defendants’ truck crashed into the rear of his auto. The defendants claim that on the night of the accident it was raining and the streets were slippery; that as the truck approached *208Elizabeth Street the plaintiff’s auto made a stop without giving notice; and that when the truck driver applied the brakes the truck skidded into the rear of plaintiff’s auto. This precise question was before me in Gabrielly v. Mailley (19 Misc 2d 560). I then said: ‘1negligence may not be inferred from the mere fact that the auto skidded or that the accident happened. (Lahr v. Tirrill, 274 N. Y. 112.) Nor is the operator of the rear ear necessarily negligent if it strikes the car ahead, which stopped without warning. (Zwilling v. Harrison, 269 N. Y. 461.) ” There are triable issues of fact which preclude summary judgment. Motion denied.